Case 9:18-cv-80176-BB Document 641-2 Entered on FLSD Docket 03/16/2021 Page 1 of 1




                                      OBJECTIONS
                                         KEY

     A = Authenticity
     BER = Best evidence rule
     BOL = Bolstering
     CHAR = Impermissible character evidence
     CML = Cumulative
     COM = Completeness
     DEM = Improper demonstrative
     DNI = Document not identified
     H = Hearsay
     IB = Improper bates number
     IC = Improper compilation
     ILO = Improper lay opinion
     MIL = Motion in Limine
     NP = Document not produced
     P = Privileged
     R = Relevance
     SPEC = Speculation
     UP = Undue Prejudice
